Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about December 14, 1993, which granted plaintiff’s motion for reargument and, upon reargument, restored the case to the trial calendar on the condition of payment of $3,500 to the New York County Clerk and $1,500 to defendant, unanimously affirmed, without costs.
The IAS Court had the inherent power to vacate its prior order (Ruben v American & Foreign Ins. Co., 185 AD2d 63, 67). We find no reason to disturb the discretionary exercise of this authority by the Justice who was in the best position to weigh the relative equities, including the preference for a determination of plaintiff’s claims on the merits. Concur—Murphy, P. J., Sullivan, Rosenberger, Nardelli and Tom, JJ.